— Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered November 12, 1981, convicting him of burglary in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant contends that it was reversible error for Police Officer Murphy to testify to the procedures preceding the lineup and for Detective Hill to testify to the way in which the lineup was conducted. The detective testified that defendant was in the lineup but did not specifically mention that either of the complainants identified defendant in the lineup. Police Officer Murphy’s testimony was permissible since the defense, at trial, placed at issue the legitimacy of the procedures preceding the lineup (see People v Singletary, 54 AD2d 767). We do not decide the issue of whether Detective Hill’s testimony inferentially bolstered the complainants’ identification testimony in violation of the Trowbridge rule (see People v Trowbridge, 305 NY 471), as we have concluded that if there was error, it was harmless. Both complainants testified that they were acquainted with defendant for many years and had seen him, on the average, at least once a week for several months preceding the date of the crime. Since both complainants had independent means of identifying defendant, there is no significant possibility that the jury would have acquitted defendant had it not been for the alleged bolstering by Detective Hill of complainants’ identification testimony and proof of defendant’s guilt was overwhelming (see People v Johnson, 57 NY2d 969). Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.